       Case: 3:19-cv-00764-wmc Document #: 49 Filed: 11/13/20 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

GARY SUKOWATEY and
NANCY SUKOWATEY,

                             Plaintiffs,                                    ORDER
       v.
                                                                        19-cv-764-wmc
ST. CROIX COUNTY, ST. CROIX COUNTY OFFICE
OF CORPORATION COUNSEL, ST. CROIX COUNTY
DEPARTMENT OF COMMUNITY DEVELOPMENT,
LARS LOBERG, LOBERG LAW, BRAND BUGGY, LLC
d/b/a GENESIS RECYCLING, SOMERSET AUTO,
NIKE STORAGE, TOM ELBERT, III, TOM ELBERT, JR,
POLICE CHIEF AARON MCWILLIAMS, and
ROBERTS POLICE DEPARTMENT,

                             Defendants.


       The court is in receipt of plaintiffs’ motion to dismiss defendants Police Chief Aaron

McWilliams and the Roberts Police Department (dkt. #43). Although styled as a motion

under Federal Rule of Civil Procedure 21, the court believes is most likely a typographical error

and the plaintiffs meant Rule 41. Still, the Seventh Circuit has determined that Rule 41 is

limited to dismissing an entire action, with voluntary dismissal of individual claims or parties

falling under Rule 15(a). See Taylor v. Brown, 787 F.3d 851, 857-58 (7th Cir. 2015). As such,

the court will construe plaintiffs’ motion as one for dismissal under Rule 15(a). Moreover, as

the remaining defendants have not objected to the proposed termination, the court will grant

that motion. Accordingly, plaintiffs’ claims against defendants Police Chief Aaron McWilliams

and Roberts Police Department are DISMISSED and the clerk is ordered to TERMINATE

those two defendants.

       Entered this 13th day of November, 2020.

                                            BY THE COURT:
                                            /s/
                                            WILLIAM M. CONLEY
                                            District Judge
